Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 3, 1996, which, inter alia, ruled that claimant did not timely request a hearing before an Administrative Law Judge.
Claimant admittedly received and read a notice of determination finding her ineligible to receive unemployment insurance benefits and liable for a recoverable overpayment of $4,950 for benefits received between March 29,1993 and March 27, 1994. The notification, dated September 30, 1994, specifically informed claimant that she had 30 days from its date to request a hearing to contest it (see, Labor Law § 620 [1] [a]). Accordingly, the Board’s decision finding that claimant’s request for a hearing, dated February 7, 1995, was untimely is supported by substantial evidence and must be affirmed (see, Matter of Hart [Hudacs], 199 AD2d 667).
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.